IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-18-00238-CV

U-HAUL CO. OF TEXAS,
                                                            Appellant
v.

STEVEN SUMMERS, JR.,
                                                            Appellee



                           From the 85th District Court
                               Brazos County, Texas
                         Trial Court No. 15-002178-CV-85


                                       ORDER


      Appellant’s reply brief is due May 8, 2019. A motion for extension of time has

been filed in which appellant requests a 30 day extension to file its reply brief. Appellee

does not oppose this motion.

      Accordingly, the motion is granted. Appellant’s reply brief is due June 7, 2019.



                                          PER CURIAM
Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Motion granted
Order issued and filed May 8, 2019




U-Haul Co. of Texas v. Summers       Page 2